Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-10, 12, 19, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010147831 to Kannan in view of US 20100160299 to Baker.  Kannan discloses a method for treating a traumatic brain injury characterized by a compromised blood brain barrier in a subject in need thereof, comprising systemically administering to the subject a pharmaceutically acceptable composition consisting PAMAM dendrimers conjugated to or complexed with one or more of anti-inflammatory, anti-excitotoxicity, or immunosuppressive agents, and one or more pharmaceutically acceptable carriers selected from the group consisting of suspensions, emulsion, and solutions, wherein .
Kannan fails to teach a G6 PAMAM dendrimer.  Kannan further fails to teach administration in a time period of every other day or less frequently.  
Baker teaches a method of treating neurological disorders and diseases of the brain in a subject I need thereof comprising intravenously (systemically) administering to the subject a pharmaceutically acceptable composition consisting of  G6 PAMAM dendrimers conjugated to or complexed with one or more  conjugated to or complexed with one or more therapeutic agent, including anti-inflammatories and valproic acid (an anti-excitotoxicity agent), and one or more pharmaceutically acceptable carriers (paragraphs 9-34).  The dendrimer is hydroxyl-terminated (paragraph 216).  The therapeutic agent may be a non-steroidal anti-inflammatory drug (paragraph 23) or valproic acid (an anti-excitotoxicity agent) (paragraph 160).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a G6  PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan.  The rationale for 
Applicant argues that the present claims are based on the unexpected discovery that generation 6 hydroxyl­ terminated PAMAM (G6-0H-PAMAM) dendrimers are more effective in treating a brain injury characterized by a compromised BBB compared to generation 4 hydroxyl-terminated PAMAM (G4-0H-PAMAM) dendrimers. The inventors have shown that, surprisingly, the relatively larger G6 dendrimers have significantly enhanced uptake by activated brain microglia and persistence in the central nervous system, compared to the smaller G4 dendrimers. See, e.g., Example 2 and Figure 5, which demonstrate that G6-0H-PAMAM dendrimers maintain a high cerebrospinal fluid/serum (CSP/serum) ratio of up to 10% at 24 hours and ~4-5% at 72 hours after systemic injection. Additionally, it was shown that G6-0H-PAMAM dendrimers are still detectable in numerous nervous system tissues (e.g., hippocampus, cerebellum, cortex) 48 hours after systemic administration, whereas G4-0H-PAMAM dendrimers are not able to be detected. See, e.g., Example 2 and Figure 7. These results demonstrate that G6-0H-PAMAM dendrimers have an unexpectedly prolonged presence 
Applicant’s arguments have been fully considered but are not found persuasive. The examiner agrees that the results show prolonged residency of G6-OH-PAMAM-Cy5 in the brain.  The results are not sufficient to overcome the rejection, however, because they are not unexpected and are not commensurate in scope with the invention.  Regarding applicant’s argument that G6-0H-PAMAM dendrimers maintain a high cerebrospinal fluid/serum (CSP/serum) ratio and are still detectable in the hippocampus, cerebellum, and cortex 48 hours after systemic administration, the examiner’s response is that this result is not unexpected.  Kannan teaches sustained release formulations in the brain (page 26, line 29 to page 27, line 3), and Baker teaches that G6-OH-PAMAM dendrimers are retained in the brain and are prevented from back diffusion across the blood brain barrier (paragraph 14).   Baker further teaches G6-OH-PAMAM dendrimers provide sustained therapeutic efficacy that relieves pain on the order of days (paragraphs 9-11).  Therefore, based on Kannan and Baker, the artisan would expect prolonged residency of G6-OH-PAMAM dendrimers in the brain.  Further, the results are not commensurate in scope with the claimed invention because they are directed to a dendrimer conjugated to Cy5, whereas the instant claims are directed to dendrimers conjugated to anti-inflammatory or anti-excitotoxity agents for the treatment of brain injury.   No brain injury has been treated in the results.  Further, the artisan would not expect the residency time in the brain shown for G6-OH-PAMAM-Cy5 to carry across the scope of dendrimers conjugated to anti-inflammatory and anti-excitotoxicity agents, as the one example Cy5 is not an anti-inflammatory or anti-excitotoxicity agent, and does not represent the genus of anti-inflammatory and anti-excitotoxicity agents.  In summary, the results are not sufficient to overcome the rejection through the secondary consideration of unexpected results as they are not unexpected and are not commensurate in scope with the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 15, 2022